The Supreme Court properly granted that branch of the defendant’s motion which was to dismiss the first cause of action, alleging legal malpractice, as time-barred. The action was commenced on August 14, 2008, and the three-year statute of limitations (see CPLR 214 [6]) began to run on August 12, 2005, when the plaintiff signed a consent to change attorney form, relieving the defendant as counsel in the underlying action (see Frost Line Refrig., Inc. v Gastwirth, Mirsky & Stein, LLP, 25 AD3d 532, 532-533 [2006]; Sommers v Cohen, 14 AD3d 691, 692 [2005]; Marro v Handwerker, Marchelos & Gayner, 1 AD3d 488 [2003]; Daniels v Lebit, 299 AD2d 310 [2002]).
However, the second cause of action, alleging that the defendant charged an excessive fee, was not duplicative of the first cause of action, and should not have been dismissed (see Boglia v Greenberg, 63 AD3d 973, 976 [2009]).
*584The plaintiff’s remaining contentions are without merit. Rivera, J.E, Miller, Leventhal and Chambers, JJ., concur.